Citation Nr: 1220388	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that continued a 30 percent rating for PTSD.  A subsequent rating decision in July 2003 increased the rating to 50 percent, effective from April 25, 2002.  Rating decision in January 2008 increased the rating to 100 percent, effective from September 8, 2003.  Rating decision in December 2011 moved the effective date for the 100 percent rating back to April 25, 2002.  However, the question of whether a rating in excess of 30 percent is warranted prior to April 25, 2002, remains in appellate status. 

A Board hearing was held in April 2010, and a transcript of that hearing is of record.  The Veteran submitted additional evidence to the Board at the April 2010 hearing.  In an attached statement, the Veteran waived RO consideration of this evidence.  This matter was remanded by the Board in June 2010 for further development.

For reasons hereinafter explained, the Board has now described the appellate issue as involving a higher initial disability rating as opposed to an effective date issue. 


FINDING OF FACT

As of November 29, 1999, the Veteran's service-connected PTSD was productive of total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for assignment of a 100 percent disability rating for PTSD effective from November 29, 1999, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Facts and Analysis

Historically, the Veteran filed an initial claim for PTSD in April 1982, and the RO denied the claim in June 1983.  The Veteran filed a notice of disagreement, and a statement of the case was issued.  However, the Veteran did not timely perfect his appeal with a substantive appeal.  Review of the record further shows that no evidence was received within one year of the June 1983 rating decision which could potentially affect finality of that rating decision.  Thus, with no timely substantive appeal and no new evidence received within one year, the June 1983 rating decision became final.  38 U.S.C.A. § 7105(c). 

Thereafter, the Veteran filed a claim to reopen the claim for service connection for PTSD on November 29, 1999.  The claim to reopen was denied in a June 2000 rating decision; the Veteran initiated an appeal in September 2000.  Subsequently, during the course of processing the appeal, the RO granted service connection for PTSD in a February 2002 rating decision and assigned a 30 percent disability rating, effective November 29, 1999.

Less than three months after the February 2002 rating decision, on April 25, 2002, the RO received correspondence from the Veteran together with a private medical statement dated April 10, 2002, prepared by N. Bradford, PhD, which stated that the Veteran was undergoing treatment for PTSD with symptoms of depression, anxiety, poor impulse control, panic episodes, labile affect, sleep disturbance, impaired judgment and cognitive impairment, and an inability to complete tasks or meet goals.  Dr. Bradford also stated that the Veteran was unable to return to full-time employment.

At this point the Board acknowledges that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an earlier effective date claim because the Board did not discuss the application of 38 C.F.R. § 3.156(b) in its decision.  Buie, 24 Vet. App. at 252.  The Court held that where evidence is submitted within one year of a rating decision, the Board should consider whether such evidence included the submission of new and material evidence.  Id.  Any such new and material evidence would be considered as having been filed in connection with the original claim.  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed.Cir.2007).

With this judicial guidance in mind, the Board notes that the private medical record, received on April 25, 2002, within 1 year of the February 2002 rating decision, reflects treatment for the Veteran's service-connected PTSD and describes significant symptoms and impact on employability.  Thus, it is new and material and should be viewed as having been filed in connection with the November 1999 claim which led to the February 2002 rating decision.  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed.Cir.2007); Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is significant in this case in terms of the time period contemplated by the appeal.  As held in the June 2010 decision/remand, the present appeal arises from the February 2003 rating decision (with notice of disagreement in March 2003, statement of the case in July 2003, and substantive appeal in September 2003).  However, the claim that led to the February 2003 rating decision was received in November 1999.  Therefore, the Board views the present appeal as encompassing the question of the proper disability rating to be assigned from November 29, 1999, the date of the Veteran's claim.  The submission of additional evidence within one year of the February 2002 rating decision (which initially granted service connection effective from November 29, 1999) together with the Veteran's successful appeal of the February 2003 rating decision effectively prevented the February 2002 decision from becoming final.  Thus, the period under appellate review in terms of the appropriate rating begins November 29, 1999.

Again, the RO has assigned an effective date of April 25, 2002, for the Veteran's 100 percent rating for PTSD.  The question in this case is whether a 100 percent rating was warranted at any time between November 29, 1999 (the effective date of service connection based on a claim received that date), and April 25, 2002.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A 100 percent rating under the provisions of Diagnostic Code 9411 for PTSD is warranted where the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, one's own occupation, or one's own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

Looking to the evidence prior to April 25, 2002, a February 2000 written statement from R. Williams, PhD, who treated the Veteran at the Vet Center, noted that he had reviewed the Veteran's military records, VA records, and Vet Center records and administered psychological testing.  He noted that the Veteran had nightmares, hypervigilance, acute anxiety, periods of rage and hostility, dysfunctional relationships with family members and coworkers and an unstable employment history.  Dr. Williams found that the Veteran's employment status "has been negatively impacted by his disability and PTSD symptoms" and that it was "highly unlikely that this will change given his current level of disability and his age." 

The May 2001 decision of the Social Security Administration (SSA) noted that Dr. Bradford assessed the Veteran with "poor" (no useful) mental ability to deal with work stresses and to maintain attention/concentration.  He was assessed with "fair" (seriously limited) mental ability to deal with the public, to function independently, to understand, remember and carry out simple job instructions and to demonstrate reliability.  He opined that the Veteran's poor concentration, poor memory, and poor organization "makes employment impossible for him to obtain."  Social Security Administration (SSA) disability benefits were granted to include the secondary diagnosis of affective disorders with a finding that the Veteran had not engaged in substantial gainful activity since November 6, 1999.

A June 2001 VA examination report noted that a diagnosis of PTSD had not been confirmed.  The examiner noted that the Veteran presented in such a way as to "arouse my doubts about his symptoms and his diagnosis."  The examiner questioned the reliability of the Veteran's information and considered the possibility of malingering.

A December 2002 VA examiner noted that since September 11, 2001 the Veteran had manifested a gradual deterioration in his capacity to maintain social functioning with reduced reliability and productivity in his occupational and social functioning.  The capacity for simple assignments was said to be doubtful because his concentration is so impaired.

The evidence prior to April 25, 2002, certainly does not compel a finding of the disability picture with the types of symptoms listed as examples for a 100 percent rating.  For example, the evidence does not appear to show the loss of touch with reality contemplated for a 100 percent rating.  However, there is ample suggestion of impairment in thought processes and an intermittent inability to function.  Family relationships were described as dysfunctional, and there were periods of rage and hostility which would suggest a danger of hurting others.  These PTSD symptoms together with the clear opinions regarding total occupational impairment lead the Board to conclude that the evidence is in a state of equipoise.  As such, a 100 percent rating is warranted. 

The Board further finds that the evidence of record shows that the Veteran's PTSD met the criteria for assignment of a 100 percent disability as of November 29, 1999, the date of his claim.  SSA records show he has been under disability as defined by the SSA since that month.  Further, his private psychologist, Dr. Bradford, stated that the limitations he described in assessment reports for the Veteran's claim for SSA disability benefits, noted above, have been present since November 1999.  The severity of the Veteran's symptoms at this time is described in a similar manner a few months later, in February 2000, by his treating provider at the Vet Center.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 



ORDER

Entitlement to a 100 percent schedular rating for PTSD is granted, effective from November 29, 1999, subject to laws and regulations governing the payment of VA monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


